United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1277
Issued: December 24, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 1, 2013 appellant, through his attorney, filed a timely appeal from an Office of
Workers’ Compensation Programs’ (OWCP) decision dated February 19, 2013. Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has sustained any permanent impairment to his right lower
extremity, thereby entitling him to a schedule award under 5 U.S.C. § 8107.
FACTUAL HISTORY
This case has previously been before the Board.2 On April 18, 2003 appellant, a 61-yearold clerk, injured his back while lifting a parcel. He filed a claim for benefits on April 25, 2003,
1

5 U.S.C. § 8101 et seq.

2

Docket No. 12-772 (issued June 13, 2013).

which OWCP accepted for aggravation of sciatic nerve. Appellant underwent a magnetic
resonance imaging (MRI) scan on September 11, 2003 which indicated that he had a very mild
grade 1/4 anterolisthesis of L3 on L4 without lysis, with bilateral facet degeneration and mild
disc bulges from L3 to S1.
On December 13, 2006 appellant underwent an MRI scan which indicated no gross
interval change with no herniation or foraminal stenosis. He underwent x-rays on December 14,
2006 which showed mild grade 1/4 anterolisthesis of L3 on L4.
On March 4, 2010 appellant filed for a schedule award based on a partial loss of use of
his right leg.
In a February 2, 2009 report, Dr. Arthur F. Becan, Board-certified in orthopedic surgery,
found that appellant had a 21 percent right lower extremity impairment under the American
Medical Association, Guides to the Evaluation of Permanent Impairment (sixth edition)
(A.M.A., Guides), stemming from the accepted aggravation of sciatic nerve condition. Appellant
had a sensory deficit over the L5 and S1 dermatome on the right and a decreased reflex in the
right Achilles. On examination Dr. Becan advised that appellant had loss of muscle strength on
manual muscle testing in the right gastrocnemius of 4/5 on the right. He diagnosed chronic posttraumatic lumbar strain and sprain, a herniated disc at L3-4, anterolisthesis with spinal instability
L4 over L5, discogenic disease of the lumbar spine and left lumbar radiculopathy. Dr. Becan
found a class 1 moderate sensory deficit of the right L5 and S1 nerve roots (sciatic) with a
default impairment of four percent. He found that grade modifiers for functional history and
clinical studies of three that yielded a net adjustment of four and a right lower extremity
impairment of nine percent. As to motor strength deficit of the right quadriceps/extensor
halluces longus (sciatic), Dr. Becan found that the sciatic nerve diagnosis yielded a default rating
of nine percent for a class 1, mild 4/5 deficit. He noted a functional history and a clinical studies
modifier of three, which produced a net adjustment of four, which totaled a 13 percent
impairment of the right lower extremity. Dr. Becan rated a total right lower extremity
impairment of 21 percent.
In an April 18, 2010 report, Dr. Andrew Merola, an OWCP medical adviser, reviewed
Dr. Becan’s report. He stated that the impairment rating for a quadriceps deficit was not
allowable. Dr. Becan based the rating on deficit to the L5 or S1 nerve root, but advised that the
quadriceps was enumerated by the L3 nerve root and was not part of the pathoanatomy of
appellant’s accepted sciatic nerve condition. Dr. Merola further stated that appellant’s prior
medical records indicated that he had full sensory motor function of both lower extremities
without significant motor deficits, which contradicted Dr. Becan’s examination findings. He
recommended that appellant be referred for further medical examination.
OWCP found a conflict in medical opinion between Dr. Becan and Dr. Merola regarding
the extent and nature of appellant’s impairment. It referred him to Dr. Edward B. Krisiloff,
Board-certified in orthopedic surgery, for a referee medical examination. In a report dated
June 30, 2010, Dr. Krisiloff provided findings on examination and reviewed the medical history
and statement of accepted facts. He found that appellant had no ratable impairment under the
A.M.A., Guides, sixth edition. Dr. Krisiloff advised that although appellant had complaints of
decreased sensation, the physical examination revealed no anatomic dermatomal distribution or

2

no reliable findings. The motor examination showed some breakaway weakness secondary to
pain, but Dr. Krisiloff opined that this was not a true neurologic finding. Dr. Krisiloff diagnosed
degenerative lumbar disc disease and radiculopathy in appellant’s left leg, but opined that there
was no basis for significant neurologic compromise based on appellant’s MRI scans. Utilizing
the Lumbar Spine Regional Grid, at Table 17-4, page 570 of the A.M.A., Guides, he found that
appellant had a class 2 intervertebral disc herniation with residual radiculopathy with a default,
whole person impairment of 12 percent.3 Dr. Krisiloff then used Table 17-6, Table 17-7, and
Table 17-8 at pages 575, 576 and 581 of the A.M.A., Guides to find a functional history grade
modifier of two, for a moderate problem, a physical examination modifier of zero,4 and a clinical
studies grade modifier of two, a moderate problem,5 and then applied these findings to the Net
Adjustment Grid at page 5756 for a net adjustment of zero. Dr. Krisiloff concluded that, because
appellant did not demonstrate any neurologic findings in the lower extremities, he had no
permanent neurologic residual impairment as a result of his accepted condition.
In an October 5, 2010 report, Dr. Henry J. Magliato, an OWCP medical adviser, reviewed
Dr. Krisiloff’s report and advised that he had improperly rated a whole person impairment. He
noted that Dr. Krisiloff was required to use the peripheral nerve impairment tables if he found
objective neurological deficits. The medical adviser requested a supplemental report from
Dr. Krisiloff to address these issues.
In a June 14, 2011 report, Dr. Krisiloff found that appellant had no objective neurologic
deficits in either lower extremity and therefore the peripheral nerve impairment table for residual
radiculopathy was not applicable.
By decision dated June 27, 2011, OWCP denied appellant’s claim for a schedule award.
It found that the weight of the medical evidence did not establish any impairment of his right leg.
Appellant’s attorney requested an oral hearing, which was held on October 12, 2011.
In a September 19, 2011 report, Dr. Becan reviewed his February 2, 2009 report and
disagreed with Dr. Krisiloff’s opinion that appellant had no hard neurologic findings, breakaway
weakness and decreased sensation without anatomic dermatomal distribution. He stated that the
A.M.A., Guides required that sensory and motor deficits be accurately graded to define the
potential range of impairment associated with the nerve lesion. Dr. Becan stated that
Dr. Krisiloff’s findings were deficient because he failed to grade sensory deficits based on the
results of sensibility testing such as Semmes-Weinstein monofilament testing, and failed to grade
motor deficits based on muscle strength testing.
By decision dated November 23, 2011, an OWCP hearing representative set aside the
June 27, 2011 decision, finding that appellant had no permanent impairment of the right leg. He
3

A.M.A., Guides 570.

4

Id. at 577.

5

Id. at 581.

6

Id. at 575.

3

found that Dr. Krisiloff did not clearly address whether appellant had any impairment of the right
lower extremity.
In reports dated January 16 and March 5, 2012, Dr. Krisiloff opined that appellant had no
impairment of his right lower extremity due to the April 18, 2003 back injury. In the March 5,
2012 report, he stated:
“Physical examination initially done at the patient’s [referee] examination on June 30,
2010 revealed no significant findings in his right lower extremity. It is detailed in the
physical examination that range of motion in the lower extremities is normal in all joints.
Straight leg raising examination was noted to elicit pain in the left leg, but not on the
right side. Neurologic examination revealed no hard neurologic findings. The motor
examination revealed some breakaway weakness oil the left side, but not on the right.
There was also a complaint of some decreased sensation, but this again was in the left leg
and not on the right side. Vascular examination was normal. Reflex examinations, both
at the knee and at the ankle, were normal.
“[Appellant’s] physical examination as regards the right leg was completely normal.
Therefore, I would state that [he] incurred no permanent partial impairment of his right
lower extremity.”
In a May 22, 2012 report, Dr. Magliato, the medical adviser, agreed with Dr. Krisiloff’s
opinion. He found no abnormal neurological findings involving the right lower extremity.
By decision dated August 2, 2012, OWCP found that appellant did not have any
permanent impairment of the right leg from the April 18, 2003 employment injury.
By letter dated August 7, 2012, appellant’s attorney requested an oral hearing, which was
held on November 29, 2012.
By decision dated February 19, 2013, an OWCP hearing representative affirmed the
August 2, 2012 decision finding that appellant had no permanent impairment of the right leg.
LEGAL PRECEDENT
The schedule award provision of FECA7 and its implementing regulations8 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.9 The claimant has the burden of proving
7

5 U.S.C. § 8107.

8

20 C.F.R. § 10.404. Effective May 1, 2009, OWCP began using the A.M.A., Guides (6th ed. 2009).

9

Id.

4

that the condition for which a schedule award is sought is causally related to his or her
employment.10
Section 8123(a) provides that, if there is a disagreement between the physician making
the examination for the United States and the physician of the employee the Secretary shall
appoint a third physician who shall make an examination.11 It is well established that, when a
case is referred to an impartial medical specialist for the purpose of resolving a conflict, the
opinion of such specialist, if sufficiently well rationalized and based on a proper factual and
medical background, must be given special weight.12
ANALYSIS
The Board finds that this case is not in posture for decision.
OWCP determined that a conflict existed in the medical opinion evidence between
Dr. Becan, appellant’s treating physician, and Dr. Merola, a medical adviser, regarding the
degree of appellant’s right lower extremity permanent impairment. The case was referred to
Dr. Krisiloff for an impartial medical evaluation. The Board finds that no conflict existed
between Dr. Becan and Dr. Merola regarding the degree of appellant’s right lower extremity
impairment.
In a February 2, 2009 report, Dr. Becan evaluated appellant’s right lower extremity and
found a class 1 moderate sensory deficit of the right L5 and S1 nerve roots (sciatic) with a
default impairment of four percent. He found that the grade modifiers yielded a net adjustment
of four and a right lower extremity impairment of nine percent. In regard to appellant’s motor
strength deficit of the right quadriceps/extensor halluces longus (sciatic), Dr. Becan found that
the sciatic nerve diagnosis yielded a default rating of nine percent for a class 1, mild 4/5 deficit.
He found a functional history and a clinical studies modifier of three, which produced a net
adjustment of four, which totaled a 13 percent impairment of the right lower extremity.
Dr. Becan rated a total right lower extremity impairment of 21 percent.
Dr. Merola reviewed Dr. Becan’s report on April 18, 2010. Dr. Merola disagreed with
Dr. Becan’s findings, but he did not address the nature or extent of permanent impairment. The
Board notes that Dr. Merola noted that prior medical examiners did not support motor or sensory
loss as found by Dr, Becan. He recommended that appellant undergo further medical evaluation.
Dr. Krisiloff examined appellant and offered an opinion regarding the degree of
appellant’s permanent impairment. He has the status of a second opinion physician, not an
impartial medical specialist.13 In a March 5, 2012 report, Dr. Krisiloff stated that he conducted a
physical examination on June 30, 2010 that showed no significant findings to appellant’s right
10

Veronica Williams, 56 ECAB 367, 370 (2005).

11

Regina T. Pellecchia, 53 ECAB 155 (2001).

12

Jacqueline Brasch (Ronald Brasch), 52 ECAB 252 (2001).

13

See Renee J. Botts, Docket No. 05-1519 (issued June 8, 2006).

5

lower extremity. He conducted a neurologic examination which showed no definitive neurologic
findings. On June 30, 2010 Dr. Krisiloff reported that two MRI scans revealed normal
neurological results in both of the lower extremities. While Dr. Krisiloff’s motor examination
revealed some breakaway weakness on the left side and appellant complained of some decreased
sensation, he stated that the findings pertained to the left side, not the right side. He concluded
that appellant had substantially normal findings in his right leg without any permanent partial
impairment.
The Board finds that a conflict in medical opinion exists between Dr. Becan and
Dr. Krisiloff regarding the degree of appellant’s right lower extremity impairment. This case
will therefore be remanded for referral of appellant for an impartial medical evaluation. After
such further development as necessary, OWCP shall issue an appropriate decision.
CONCLUSION
The Board finds that this case is not in posture for decision as a conflict exists in the
medical opinion evidence regarding the degree of appellant’s right lower extremity impairment.
ORDER
IT IS HEREBY ORDERED THAT the February 19, 2013 decision of the Office of
Workers’ Compensation Programs is set aside and this case is remanded for further development
pursuant to this decision.
Issued: December 24, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

